DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-2 are pending and currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Present claims are indefinite in the recitation of “increasing the efficacy of a biological agent” because it is not clear rituximab is the biological agent.  Moreover, claim 1 recites the limitation "said mammal".  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harnett et al. (WO/2003/024474; cited in IDS) and Dorner et al. (Nature Reviews Rheumatology 2009 5:433-441; cited in IDS).
The present claim reads on a method for treating or preventing rheumatoid arthritis comprising administering PC and rituximab.  
Treating RA using the two components individually are well known in the art at the
time of the invention was made. For example, Harnett taught a method of treating RA comprising administering a PC-containing glycoprotein (see pages 3-6); and Dorner taught that rituximab was approved for treatment of moderate to severe RA (see Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the biologics to treat RA.
The rationale to support a conclusion that the claims would have been obvious is that all
the claimed elements (e.g., using PC and rituximab for treating RA) were known in the prior art and one skilled in the art could have arrived at the claimed invention by using known methods (administering the three components together) with no change in their respective functions and the combination would have yielded nothing more than predictable results of treating RA.
	Furthermore, one of ordinary skill in the art would have been motivated to identify the non-responders to rituximab along and combine with another agent known for RA treatment (e.g., ES-62 as taught by Harnett) in a combination treatment.
"There is no requirement (under 35 USC 103(a)) that the prior art contain an express
suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one
skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, at the time the invention was made as evidenced by the references, especially in the absence of evidence to the contrary. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644               
August 23, 2022